Citation Nr: 1516200	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-00 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for hernia associated with coronary artery bypass graft.
 
2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gout.
 
3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss disability.

4.  Entitlement to service connection for tinnitus.
 
5.  Entitlement to service connection for hearing loss disability to include on a secondary basis.
 
6.  Entitlement to service connection for gout, to include on a secondary basis.  

7.  Entitlement to a special home adaptation grant or financial assistance in acquiring specially adaptive housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1995. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

A review of the record shows that a claim for service connection for hearing loss disability was previously denied on a direct basis in an unappealed rating action entered in April 1996.  The fact that the Veteran has since raised an additional theory of causation (i.e., that his hearing loss disability is secondary to his now service-connected cerebrovascular accident) does not operate to transform his previously denied claim into a new one.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 206 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997). 

The Veteran testified at a decision review officer (DRO) hearing in September 2009.  He was scheduled most recently for a hearing before the Board in December 2014; he failed to report for the hearing and has not requested that the hearing be rescheduled.

In addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) electronic claims file associated with the Veteran's claim.  Any future consideration of this appellant's claim should take into consideration the existence of the electronic record.

Additional evidence, including VA treatment records and examination reports dated through 2014, was associated with the VBMS file after the issuance of the April 2013 Supplemental Statement of the Case (SSOC).  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of a SSOC.  38 C.F.R. § 20.1304 (2014).  However, the additional evidence does not relate to or have a bearing on the issues decided herein.  Therefore, the matters addressed in the decision below need not be returned to the RO.

The issues of entitlement to service connection for tinnitus and hearing loss disability on a secondary basis, and entitlement to a special home adaptation grant or financial assistance in acquiring specially adaptive housing, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's hernia associated with coronary artery bypass graft has been manifested by no more than a postoperative, healed wound with no indication for a supporting belt.

2.  An unappealed April 1996 rating decision denied service connection for hearing loss disability based on a finding that no such disability was found. 

3.  Evidence received after the final April 1996 rating decision regarding the claim of service connection for hearing loss disability was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

4.  Unappealed April 1996, May 2002 and August 2002 rating decisions denied service connection for gout based on a finding that no such disability was found to be related to service. 

5.  Evidence received after the final August 2002 rating decision regarding the claim of service connection for gout was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for hernia associated with coronary artery bypass graft have not been met or approximated.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7339 (2014).  

2.  The April 1996 rating decision that denied the claim of entitlement to service connection for hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
3.  Evidence received since the April 1996 rating decision is new and material, and the Veteran's claim of entitlement to service connection for hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The August 2002 rating decision that denied the claim of entitlement to service connection for gout is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
5.  Evidence received since the August 2002 rating decision is new and material, and the Veteran's claim of entitlement to service connection for gout is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Regarding the initial rating claim, as the May 2009 rating decision granted service connection for hernia, that claim is now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in circumstances concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  And because the RO issued the appropriate SOC in June 2010 addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

VA's duty to assist has also been met.  The Veteran's pertinent medical records, to include service treatment records (STRs) and identified, available post-service treatment records have been obtained.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.   

The Veteran has been afforded the appropriate VA examination for his hernia claim.  The report of this VA examination indicates that the examiner reviewed the Veteran's past medical history and treatment records, recorded his current complaints, conducted appropriate evaluations, and provided the information necessary to evaluate his hernia.  The Board concludes that this examination report is adequate for the purpose of rendering a decision as to the Veteran's disability in the instant appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Regarding the claims to reopen, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen his claims.  In the decision below, the Board has reopened the Veteran's claims, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations have been complied with and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


II.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he is entitled to a higher initial rating for his service-connected hernia. 

A post-operative, ventral hernia is evaluated as 100 percent disabling when there is massive, persistent, severe diastasis of recti muscles, or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  A large hernia that is not well supported by a belt under ordinary conditions is evaluated as 40 percent disabling.  For a 20 percent evaluation, there must be a small hernia that is not well supported by a belt under ordinary conditions, or a healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.  Residuals consisting of postoperative, healed wound with the use of a belt not indicated are evaluated as noncompensable.  38 C.F.R. § 4.114, Diagnostic Code 7339. 

In the case at hand, post-service treatment records show that the Veteran underwent coronary artery bypass grafting in 2008.  In a March 2009 statement, Dr. C noted that the Veteran had developed a hernia the size of a golf ball at the bottom of the surgical scar.

By rating decision dated in May 2009, the RO granted service connection for hernia associated with coronary artery bypass graft, and assigned a noncompensable evaluation, effective September 18, 2008.  Thereafter, the Veteran appealed the rating assigned.  In a May 2010 notice of disagreement, he stated that his hernia was painful and requested a VA examination.

A March 2013 VA examination report notes the Veteran's complaints of intermittent pain related to his incisional hernia but denied any increase in its size.  The examiner stated that the reducible incisional hernia measured 4 centimeters square and there was no indication for a supporting belt.  On examination, there was no pain, edema, or erythema.

After reviewing the evidence of record, the Board finds that the criteria for the next higher, 20 percent rating, is not met or approximated at any point during the initial evaluation period.  The Veteran does not wear a supporting belt, and the 2013 VA examiner stated that no such belt was indicated.  Therefore, a compensable rating is not warranted at any time during the initial evaluation period.  See Fenderson, supra.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Claims to Reopen

To reopen a claim following a final decision, the claimant must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 . 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Hearing Loss Disability

An April 1996 rating decision denied service connection for hearing loss disability.  The RO essentially concluded that the medical evidence did not show any such diagnosis.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the decision.  38 C.F.R. § 3.156(b).  The April 1996 rating decision thereby became final.  See 38 U.S.C.A. § 7105.

Evidence received since the April 1996 rating decision includes the Veteran's statements that he began noticing hearing loss after his stroke in 2008.  See September 2008 statement and July 2010 VA Form 9.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the April 1996 rating decision and finds that the Veteran's statements, taken together with the rest of the evidence of record, constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for hearing loss disability.  Notably, service connection for cerebrovascular accident with left side facial paresthesia was not established at the time of the April 1996 decision.  The credibility of the Veteran's assertion that his stroke has caused or aggravated a hearing loss disability is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  This evidence is certainly new.  Presuming its credibility, the Board finds this evidence is material because it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The claim for service connection for hearing loss disability is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disability.


Gout

An April 1996 rating decision denied service connection for gout.  The RO essentially concluded that although the evidence showed a current diagnosis of gout, it did not show that the gout was related to the Veteran's military service.  The Veteran did not appeal nor did he submit any new and material evidence within one year of the decision.  See 38 C.F.R. § 3.156(b). The decision thereby became final.  See 38 U.S.C.A. § 7105.

Subsequently, in May and August 2002 rating decisions, the RO declined to reopen the Veteran's claim seeking service connection for gout.  The Veteran did not appeal these decisions and they became final.

Evidence received since the August 2002 rating decision includes the Veteran's statements that his gout was caused or aggravated by his service-connected diabetes mellitus, arthritis, and/or hypertension.  See September 2008 statement.  Additionally, the Veteran's representative maintained that the gout was caused or aggravated by the medication taken for service-connected diabetes mellitus.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the August 2002 rating decision and finds that the statements of the Veteran and his representative, taken together with the rest of the evidence of record, constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for gout.  The credibility of the Veteran's assertion that his service-connected disabilities caused or aggravated his gout is presumed.  Justus, supra.  This evidence is certainly new.  Presuming its credibility, the Board finds this evidence is material because it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a), Shade, supra. 

The claim for service connection for gout is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disability.


ORDER

An initial compensable rating for hernia associated with coronary artery bypass graft is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for hearing loss disability has been received, and to this extent only the appeal is granted.

New and material evidence sufficient to reopen a claim of entitlement to service connection for gout has been received, and to this extent only the appeal is granted.


REMAND

Tinnitus, Hearing Loss Disability and Gout

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active duty service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran maintains that he currently has tinnitus that was caused or aggravated by his service-connected disabilities (including cerebrovascular accident, diabetes mellitus, hypertension and coronary artery disease) and the medication taken for these disabilities.  The Veteran has not undergone a VA examination in conjunction with his tinnitus claim.  Likewise, regarding the Veteran's reopened claims, there are no etiology opinions of record adequate to adjudicate these claims.

Under the "low threshold" standard of McLendon, examinations to determine if there is a nexus between any current or recent diagnosis of tinnitus, hearing loss disability and gout and the Veteran's service or a service-connected disability is necessary. 

Special Home Adaptation Grant or Specially Adaptive Housing

The claim seeking a special home adaptation grant or financial assistance in acquiring specially adaptive housing is inextricably intertwined with the remanded service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Therefore, the Board will defer its decisions on this claim until the Veteran's service connection claims are resolved.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be examined from a qualified VA medical professional to obtain an opinion as to the etiology of the Veteran's tinnitus and hearing loss disability diagnosed during the period of this appeal. 

The VA medical professional should review the Veteran's claims file and determine whether the Veteran's tinnitus is at least as likely as not (a 50 percent probability or greater): 

      a. related to the Veteran's military service; or

b. was caused or aggravated by the Veteran's service-connected disabilities (including, but not limited to cerebrovascular accident, diabetes mellitus, hypertension and coronary artery disease), or symptoms related thereto, or to his use of medications to treat any of his service-connected disabilities. 

The VA medical professional should review the Veteran's claims file and determine whether the Veteran has hearing loss disability for VA purposes, and if so, whether such hearing loss disability is at least as likely as not (a 50 percent probability or greater):

      a. is related to the Veteran's military service; or

b. was caused or aggravated by the Veteran's service-connected disabilities (including, but not limited to cerebrovascular accident, diabetes mellitus, hypertension and coronary artery disease), or symptoms related thereto, or to his use of medications to treat any of his service-connected disabilities. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided. In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Obtain an opinion as to the etiology of the Veteran's gout from a qualified VA medical professional.  An examination should only be scheduled if the medical professional deems it necessary. 

The VA medical professional should review the Veteran's claims file and determine whether the Veteran's gout is at least as likely as not (a 50 percent probability or greater): 

(a) caused by the Veteran's service-connected disabilities (including, but not limited to cerebrovascular accident, diabetes mellitus, hypertension and coronary artery disease), or symptoms related thereto, or to his use of medications to treat any of his service-connected disabilities, or

(b) aggravated by the Veteran's service-connected disabilities (including, but not limited to cerebrovascular accident, diabetes mellitus, hypertension and coronary artery disease), or symptoms related thereto, or to his use of medications to treat any of his service-connected disabilities. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided. In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

4.  Ensure that compliance with the terms of this remand has been accomplished. Then, readjudicate the issues on appeal, to include entitlement to service connection for tinnitus, hearing loss disability and gout, and entitlement to a special home adaptation grant or financial assistance in acquiring specially adaptive housing.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


